FILED
                                                                                    Apr 07 2016, 7:02 am

                                                                                        CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




ATTORNEY FOR APPELLANT
Jenny R. Buchheit
Stephen E. Reynolds
Ice Miller LLP
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Community Health Network,                                   April 7, 2016
Appellant-Plaintiff,                                        Court of Appeals Case No.
                                                            49A05-1512-PL-02059
        v.                                                  Appeal from the Marion Superior
                                                            Court
Pamela D. Bails,                                            The Honorable David J. Dreyer,
Appellee-Defendant                                          Judge
                                                            Trial Court Cause No.
                                                            49D10-1501-PL-002068



Bailey, Judge.




Court of Appeals of Indiana | Opinion 49A05-1512-PL-02059 | April 7, 2016                 Page 1 of 8
                                            Case Summary
[1]   Community Health Network (“Community”) appeals the trial court’s denial of

      Community’s motion to correct error, which challenged the trial court’s order

      vacating upon appeal from the Decatur Township Small Claims Court (“the

      Decatur Township court”) an agreed judgment between Community and

      Pamela D. Bails (“Bails”) and dismissing Community’s case against Bails.


[2]   We reverse and remand with instructions.



                                                      Issue
[3]   Community presents several issues for our review, which we consolidate into a

      single issue: whether the trial court abused its discretion when it denied

      Community’s motion to correct error.



                             Facts and Procedural History
[4]   On June 3, 2010, in the Decatur Township court, Community filed its notice of

      claim against Bails with respect to medical bills owed by Bails. On August 19,

      2010, Community and Bails entered into an agreed judgment, whereby Bails

      agreed to pay Community $400.55 to satisfy an underlying debt and $450.00 in

      attorney fees, plus costs. (App’x at 39.)


[5]   On August 26, 2010, Community filed a motion to initiate proceedings

      supplemental to judgment. Bails responded with a motion requesting a

      continuance on October 14, 2010. On November 23, 2010, Bails filed a motion

      Court of Appeals of Indiana | Opinion 49A05-1512-PL-02059 | April 7, 2016    Page 2 of 8
      to set aside the judgment. That order was denied on December 2, 2010. Bails

      was subsequently ordered to appear before the Decatur Township court on

      August 4, 2011, but failed to appear.


[6]   On July 3, 2014, Community filed a second motion to initiate proceedings

      supplemental in the Decatur Township court. On August 15, 2014, Bails filed a

      motion seeking dismissal of the proceeding supplemental, contending that the

      case was venued improperly. On August 19, 2014, Bails filed a motion

      requesting discovery from Community. On August 21, 2014, the Decatur

      Township court conducted a hearing on the motion to dismiss, and, on Bails’s

      request, transferred the case to the Washington Township Small Claims Court

      (“the Washington Township court”). The Decatur Township court stated in its

      order transferring the case that the motion for discovery would be addressed by

      the Washington Township court.


[7]   On September 19, 2014, in the Washington Township court, Bails again moved

      to dismiss. The Washington Township court denied these motions on

      September 26, 2014. Subsequent to this, the judge of the Washington

      Township court recused himself and provided the parties with a list of three

      Marion County small claims courts, with each party to strike one from the list

      so that the case could be transferred to the remaining court.


[8]   Rather than respond to the Washington Township court’s request, on October

      6, 2014, Bails filed a motion with the Washington Township court, in which

      she requested transfer of the case to the Indiana Supreme Court for


      Court of Appeals of Indiana | Opinion 49A05-1512-PL-02059 | April 7, 2016   Page 3 of 8
       appointment of a special judge under Trial Rule 53.1(a). Bails cited as grounds

       for her motion the August 19, 2014 date of the motion for discovery in the

       Decatur Township court. That motion was not ruled upon by the Decatur

       Township court, which stated that the motion would be addressed by the

       Washington Township court. Because the Washington Township court did not

       rule on the motion until September 26, 2014, Bails sought transfer of the case

       and appointment of a special judge. Bails also filed a motion to dismiss,

       contending that the case had not been transferred quickly enough from the

       Decatur Township court to the Washington Township court.


[9]    Because Bails did not comply with the Washington Township court’s request to

       select a court to strike, the judge of the Washington Township court selected a

       court to strike from the list, and ordered the case transferred to the Lawrence

       Township Small Claims Court (“the Lawrence Township court”). On October

       21, 2014, the Lawrence Township court accepted jurisdiction over the case and

       scheduled a hearing for December 3, 2014. On November 10, 2014, in the

       Lawrence Township court, Bails again filed a motion to dismiss the case.


[10]   The Lawrence Township court conducted a hearing on December 3, 2014. On

       December 5, 2014, the Lawrence Township court entered an order granting

       Community’s motion to garnish Bails’s wages in satisfaction of the agreed

       judgment. Garnishment commenced on or around January 5, 2015.


[11]   On December 15, 2014, Bails filed a motion for extension of time to file an

       appeal with the Marion Superior Court (“the trial court”). The Lawrence


       Court of Appeals of Indiana | Opinion 49A05-1512-PL-02059 | April 7, 2016   Page 4 of 8
       Township court granted the motion, and on December 26, 2014, Bails filed her

       appeal.


[12]   On February 2, 2015, the trial court ordered that the case be repled, in

       conformance with Marion Superior Court Local Rules. On March 6, 2015,

       Bails filed a motion with the trial court seeking to end the garnishment and to

       have the agreed judgment set aside.


[13]   On March 10, 2015, the trial court sent a notice of hearing, which scheduled the

       case for a bench trial on August 20, 2015. By the time of the trial, the entirety

       of the amount of the agreed judgment had been paid by means of the

       garnishment order entered by the Lawrence Township court. On the day of

       trial, Bails appeared, but Community did not. On August 20, 2015, the day of

       trial, the trial court entered judgment in favor of Bails, ordered Community’s

       claim dismissed, and ordered the reversal of the garnishment and repayment of

       the funds to Bails, thereby entering judgment against Community for $850.50.

       In a footnote, the trial court stated, “[t]he Court exercises its equity jurisdiction

       by further finding laches, lack of notice, and failure to appear for trial as a basis

       for judgment.” (App’x at 147.)


[14]   On September 18, 2015, Community filed a motion to correct error. In

       connection with the motion, Community provided affidavits from MedShield,

       Inc., which handled bill collection activity for Community, and Derek Johnson,

       who served as counsel for Community in this case. These affidavits indicated

       that Community did not receive notice of Bails’s appeal or of the order to


       Court of Appeals of Indiana | Opinion 49A05-1512-PL-02059 | April 7, 2016    Page 5 of 8
       replead the case. In its motion, Community noted that it had not received

       either the notice of appeal or the trial court’s order. Further, Community

       argued that because the garnishment order had been entered upon an agreed

       judgment, the judgment was not subject to appeal or modification.

       Accordingly, Community requested that the trial court vacate its order and

       reinstate the agreed judgment and garnishment order or, in the alternative,

       allow Community to replead the case.


[15]   No hearing was set, and the motion to correct error was subsequently deemed

       denied.


[16]   This appeal ensued.



                                   Discussion and Decision
[17]   Community appeals the trial court’s denial of its motion to correct error. We

       review a trial court’s decision on a motion to correct error for an abuse of

       discretion, which occurs when the court’s decision is contrary to the logic and

       effect of the facts and circumstances before it, or when the court errs on a

       matter of law. Rickman v. Rickman, 993 N.E.2d 1166, 1168 (Ind. Ct. App.

       2013).


[18]   Further, Bails has not filed an appellee’s brief in this matter. “When an

       appellee fails to submit an appellate brief ‘we need not undertake the burden of

       developing an argument’” for the appellee. Miller v. State, 19 N.E.3d 779, 783

       (Ind. Ct. App. 2014) (quoting Trinity Homes, LLC v. Fang, 848 N.E.2d 1065,

       Court of Appeals of Indiana | Opinion 49A05-1512-PL-02059 | April 7, 2016   Page 6 of 8
       1068 (Ind. 2006)). Rather, we reverse the trial court’s judgment if the appellant

       presents a case of prima facie error, that is, error “‘at first sight, on first

       appearance, or on the face of it.’” Id.


[19]   The judgment underlying the motion to correct error purports to dismiss a small

       claims case filed by Community, which case had been resolved by an agreed

       judgment and garnishment of Bails’s wages. An agreed judgment “does not

       represent the judgment of the court. It is merely the agreement of the parties

       consented to by the court.” Mercantile Nat’l Bank of Ind. v. Teamsters Union Local

       No. 142 Pension Fund, 668 N.E.2d 1269, 1271 (Ind. Ct. App. 1996) (citing State v.

       Huebner, 230 Ind. 461, 104 N.E.2d 385, 387-88 (1952)). Thus, “absent fraud,”

       an agreed judgment is not appealable. Bemenderfer v. Williams, 745 N.E.2d 212,

       215 n.2 (Ind. 2001).


[20]   The agreed nature of the judgment at issue here compelled a result other than

       that reached by the trial court. While Community did not appear for trial or

       replead in compliance with the trial court’s order, the parties’ mutual decision

       to enter into an agreed judgment precluded appellate review—let alone the

       dismissal of the underlying case and a judgment against Community requiring

       its return of monies garnished in satisfaction of the judgment.


[21]   Based upon this, we conclude that the trial court erred when it dismissed

       Community’s case, vacated the agreed judgment, and ordered damages in favor

       of Bails. We accordingly reverse the judgment of the trial court, with

       instructions to reinstate the agreed judgment, vacate the judgment against


       Court of Appeals of Indiana | Opinion 49A05-1512-PL-02059 | April 7, 2016         Page 7 of 8
       Community, and proceed with this case in a manner not inconsistent with our

       decision today.


[22]   Reversed and remanded.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 49A05-1512-PL-02059 | April 7, 2016   Page 8 of 8